Citation Nr: 0807443	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-14 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected residuals, neck injury with degenerative joint 
disease and degenerative disc disease of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which denied a rating 
in excess of 10 percent for service-connected residuals, neck 
injury with degenerative joint disease and degenerative disc 
disease of the cervical spine.  Thereafter, a Decision Review 
Officer (DRO) decision issued in February 2005 granted an 
increased rating evaluation of 20 percent.  However, although 
the veteran has been assigned a higher rating, it is still 
less than the maximum benefit available; therefore, his 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In April 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for the scheduling of a personal 
hearing before a Veteran's Law Judge (VLJ). 
The veteran testified at such hearing before the undersigned 
Acting VLJ, sitting at the RO in October 2007.  A transcript 
of the hearing is associated with the claims file, and the 
claim now returns to the Board for appellate review.

The Board notes that the veteran indicated in an October 2007 
statement that he is filing claims for service connection for 
depression, numbness and tingling in his arms and hands, and 
hypertension and heart disorder, all as secondary to his 
service-connected cervical spine disability.  As these claims 
have not been developed by the RO, they are referred to the 
RO for appropriate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.





REMAND

The veteran's most recent VA examinations occurred in 
December 2003 (spine) and May 2005 (neurological).  At his 
October 2007 hearing, the veteran testified that his service-
connected cervical spine disability has increased in severity 
since that examination.  Additionally, the most recent 
treatment record relevant to the veteran's cervical spine 
disability is dated in June 2005.  Therefore, there is no 
evidence addressing the current severity of the veteran's 
service-connected residuals, neck injury with degenerative 
joint disease and degenerative disc disease of the cervical 
spine.  Accordingly, the Board determines that a remand is 
necessary in order to afford the veteran a contemporaneous 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Additionally, the VCAA is applicable to the claim now before 
the Board.  The veteran was sent VCAA notices in January 
2003, December 2004 and November 2006.  These letters 
requested that the veteran provide any evidence in his 
possession that pertains to his claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

However, a recent decision of the Court of Appeals for 
Veterans' Claims (Court) established specific requirements 
for VCAA notices sent with regard to increased rating claims.  
Specifically, according to Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Moreover, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Finally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  In this case, the Board notes that none of the 
VCAA notices sent to the veteran fulfilled all of the 
requirements under Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice that advises him to submit any 
evidence in his possession relevant to 
his claim, and which provides proper 
notice pertaining to increased rating 
claims as indicated by Pelegrini and 
Vazquez-Flores.

2.	The veteran should be scheduled for a 
VA examination to assess the current 
nature and severity of his service 
connected cervical spine disability.  
The claims file should be made 
available to the examiner for review, 
and the examination report should 
reflect such review.  Further, in the 
report, the examiner should address any 
additional functional limitations due 
to pain, weakness, fatigability, and 
lack of endurance.  See Deluca v. 
Brown, 8 Vet App 202 (1995). 

Additionally, as the veteran has raised 
the issue of tingling in his arms and 
hands, the examiner should ascertain 
the existence of any neurological 
disorders, claimed to be associated 
with the veteran's cervical spine 
disability.  Should neurological 
disorders be present, the examiner 
should identify and describe them and 
indicate whether they are more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the veteran's 
service-connected residuals, neck 
injury with degenerative joint disease 
and degenerative disc disease of the 
cervical spine and state a rationale 
for such opinion.  Where the 
manifestations of the service-connected 
neck disability cannot be separated 
from the manifestations of a 
nonservice-connected disability, the 
examiner must so indicate.

3.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the June 2006 
supplemental statement of the case and 
consideration of the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (where manifestations of a 
service-connected disability cannot be 
separated from the manifestations of a 
nonservice-connected disability, all 
manifestations must be attributed to 
the service-connected condition).  The 
veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



